DETAILED ACTION
The election/restriction requirement mailed on 7/10/2020 has been vacated.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating tumors and/or cancer in a dog in need thereof, comprising the step of administering to said dog an effective amount of a nutritional supplement comprising turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum, does not reasonably provide enablement for a method of supporting canine health, comprising the step of administering to a dog a nutritional supplement comprising turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to us the invention commensurate in scope with these claims.
Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention:  The nature of the invention is complex in that the claims are drawn to a claim 18 is drawn to a method of supporting canine health, comprising the step of administering to a dog a nutritional supplement comprising turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum.  Claim 26 is drawn to the method of claim 18, further comprising β-sitosterol.  Claim 27 is drawn to the method of claim 18, further comprising a vanillin compound.  Claim 28 is drawn to the method of claim 18, further comprising Vitamin C.  Claim 29 is drawn to the method of claim 18, said supplement also further comprising β-sitosterol and Vitamin C, said turmeric being present in an amount greater than any of Peganum harmala, Arum palaestinum, β-sitosterol, and Vitamin C.  Claim 30 is drawn to the method of claim 1, said supplement being for administration to dogs and having from about 9-18% Vitamin C, from about 36-48% vanillin compound(s), from about 6-14% beta-sitosterol, from about 13-23% turmeric, from about 6-14% Arum palaestinum, and from about 6-14% Peganum harmala.  Claim 31 is drawn to the method of claim 18, said turmeric, Peganum harmala, and Arum palaestinum are food grade ingredients.  Claim 32 is drawn to the method of claim 18, further comprising from about 40-70% turmeric, and from about 15-35% by weight of each of Peganum harmala and Arum palaestinum, based upon the total weight of these three components taken as 100% by weight.  Claim 33 is drawn to the method of claim 18, wherein said supplement is in the form of a capsule, gel, tablet, or pill.
Breadth of the Claims: The claims are broad in that the claims recite a method of supporting canine health, comprising the step of administering to a dog a nutritional supplement comprising turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  
Guidance of the Specification and Existence of Working Examples:  The specification describes a 
The specification envisions that by administering a nutritional supplement comprising turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum that this will support canine health.
However, no working examples are provided with regard to a method of supporting canine health, comprising the step of administering to a dog a nutritional supplement comprising turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum.
Predictability and State of the Art:  The state of the art at the time the invention was made was unpredictable and underdeveloped.
Ducrot et al. (U) teaches that in animals, health may be defined as the absence of disease or the normal functioning of an organism and normal behavior based on the observation of a certain number of individuals that determine the standard and thus health (See e.g. page 2, “2. Issues and special features of animal health research”).  Since animal health is more complex than just treating a condition, Applicant is not enabled for what Applicant is claiming because Applicant has not demonstrated that there is an overall effect on animal health and supporting the health of a dog whether the dog is healthy or sick.
Thus, while the claim-designated method may be useful for providing such an effect, Applicant does not disclose a method of supporting canine health, comprising the step of administering to a dog a nutritional supplement comprising turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum.
Amount of Experimentation Necessary:  The quantity of experimentation necessary to carry out the claimed invention is high, as the skilled artisan could not rely on the prior art or instant specification to teach how to use a nutritional supplement comprising turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum and wherein, in canines, the composition supports canine health.  In 
In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 18 and 26-33 are not considered to be fully enabled by the instant specification.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699